Citation Nr: 1820520	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for nerve damage of the feet, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran previously was denied service connection for frost bite of the feet and pes planus in a May 1990 rating decision.  As those conditions have different diagnoses than the Veteran's current claim for nerve damage of the feet, new and material evidence is not required for the current appealed claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that if the current claim has the same "factual basis"-the same disease or injury-as the previously denied claim, new and material evidence is required); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The issues of whether new and material evidence for pes planus and service connection for degenerative joint disease of the feet have been raised by the record in a February 2011 examination and October 2011 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  In July 2016 the Board remanded the claim to obtain a medical opinion regarding the relationship between the Veteran's service-connected knee disability and his diagnosed nerve damage disability.  That opinion did not address whether the Veteran's nerve condition of his foot was related to service or his service-connected tinea pedis condition.  To this end, another medical opinion is required to address these outstanding questions.  

STRs show that the Veteran had normal feet at his entrance examination in March 1976.  Although the examiner noted what appears to be "pes planus" in the notes section of the examination, this comment was crossed out.  STRs show that in August 1978 the Veteran complained of "fallen arches" for two days with pain along the plantar aspect of his right foot.  In November 1978, the Veteran reported "cold foot and numbness."  Treatment records show that after warming the Veterans foot, there was no feeling between the third and fourth toes of the right foot, discoloration, and "poor to no circulation."  A preliminary diagnosis of frostbite was given.  The Veteran's feet were evaluated as "abnormal" with tinea pedis in his January 1980 separation examination.

An examination is required to determine if these specific instances or other events in service caused or relate to his current diagnosed nerve condition of his foot, specifically peripheral neuropathy.  In a February 2011 examination, the Veteran was diagnosed with degenerative joint disease of the feet, bilateral pes planus, and peripheral neuropathy of the feet.  No opinion was provided on the cause of these disabilities at that time.  

Additionally, it is unclear if his nerve damage claim is related to his service-connected tinea pedis.  VA treatment records from February 2011 show that the Veteran reports a "stinging and burning of the feet."  It is unclear if this stinging and burning symptom is part of his already service-connected tinea pedis disability or is associated with his diagnosed peripheral neuropathy.  Examination should determine what symptoms correspond to which disabilities and provide insight into the relationship between the Veteran's foot disabilities. 


The Board notes that this claim specifically focuses on nerve damage to the feet and the other diagnosed conditions shown by the record, pes planus and degenerative joint disease of the foot, have been referred to the AOJ for appropriate action.  As the adjudication of these referred issues may impact the claim of entitlement to service connection for nerve damage to the feet, the issues are inextricably intertwined.  Thus, a decision by the Board on the appealed claim before the adjudication of the referred claims would be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In other words, the AOJ should request the additional examination and adjudicate the claim for nerve damage after the initial adjudication of pes planus and degenerative joint disease of the foot. 

Finally, it appears the Veteran continues to seek VA treatment for his conditions.  The AOJ should ensure that outstanding VA treatment records are associated with the claims file. 

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should ensure that VA treatment records are updated through the present time. 

2. The AOJ should take all appropriate action to develop and adjudicate the issues of service connection for degenerative joint disease of the feet and new and material evidence for pes planus.

3. Thereafter, the AOJ should arrange to obtain an addendum opinion regarding the Veteran's claim for nerve damage of the feet.  If the February 2011 and August 2016 opinion provider is unavailable, another appropriate examiner should provide the requested opinion.  The need for an additional examination is left to the discretion of the opinion provider.  

The Veteran's entire record, including this remand, must be reviewed by the examiner, and all indicated tests and studies must be completed.  Based on this review of the record and the examination of the Veteran, if held, the examiner should provide opinions that respond to the following:  

a) Please identify the likely cause for the Veteran's diagnosed nerve damage of the feet.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any other incident during the Veteran's military service?  The Board notes that the Veteran had instances of frostbite and other foot problems in service.  

The examiner should note that intervening injuries or diseases, such as diabetes, do not necessarily prevent a Veteran from receiving service-connected benefits if an initial injury had its onset in service or is otherwise related to service.  If the current nerve damage is attributable solely to the diabetes, the examiner should explain why none of the in-service foot problems would be attributable to the current claimed nerve condition.  

b) Please state if it is at least as likely as not (a 50% or better probability) that the Veteran's nerve damage of the feet is related to or aggravated by his service-connected tinea pedis condition. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







